UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 £ TRANSITION REPORT PURSUANT TO 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-25287 TOWER FINANCIAL CORPORATION (Exact name of Registrant as specified in its charter) INDIANA 35-2051170 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 116 East Berry Street, Fort Wayne, Indiana 46802 (Address of principal executive offices) (260) 427-7000 (Registrant’s telephone number) Indicate by check whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (See definition of “accelerated filer or large accelerated filer as defined in Rule 12b-2 of the Act). Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2of the Exchange Act). Yes £ No S Number of shares of the issuer’s common stock, without par value, outstanding as of May 10, 2007: 4,076,832. 1 Forward-Looking Statements This report, including the section on “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, includes "forward-looking statements." All statements regarding our anticipated results or expectations, including our financial position, business plan and strategies, are intended to be forward-looking statements within the meaning of the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Typically, forward-looking statements are predictive and are not statements of historical fact and the words "anticipates," "believes," "estimates," "seeks," "expects," "plans," "intends," and similar expressions, as they relate to us or to management, are intended to identify forward-looking statements. Although we believe that the expectations reflected in these forward-looking statements are reasonable, and although we have based these expectations upon beliefs and assumptions we believe to be reasonable, these expectations may prove to be incorrect. Important factors that could cause actual results to differ materially from our expectations include, without limitation, the following: · Our dependence on key management personnel; · the risk of losses due to loan defaults by larger commercial loan customers or a significant number of borrowers; · Our dependence on a favorable local economy in our primary service area; · the effect of government regulation on our ability to grow and compete; · the effect of changes in federal economic and monetary policies and local competition on our ability to attract deposits, make loans and achieve satisfactory interest spreads; · general changes in economic conditions, including interest rates, interest rate spreads, and real estate values; and · restrictions imposed on the our by regulators or regulations of the financial services industry. We also refer you to a discussion of the many other risks and uncertainties described under “Risk Factors” in our Annual Report on Form 10-K, in our Quarterly Reports on Form 10-Q, or in other reports we file from time to time with the Securities and Exchange Commission, which are available on the Commission’s website at www.sec.gov. 2 INDEX PART I.FINANCIAL INFORMATION Item 1.Financial Statements page no. Consolidated Condensed Balance Sheets at March 31, 2007 (unaudited) and December 31, 2006 4 Consolidated Condensed Statements of Operations for the three months ended March 31, 2007 and March 31, 2006 (unaudited) 5 Consolidated Condensed Statements of Changes in Stockholders’ Equity for the three months ended March 31, 2007 and March 31, 2006 (unaudited) 6 Consolidated Condensed Statements of Cash Flows for the three months ended March 31, 2007 and March 31, 2006 (unaudited) 7 Notes to Consolidated Condensed Financial Statements (unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 24 PART II.OTHER INFORMATION Item 1.Legal Proceedings 25 Item 6.Exhibits 25 SIGNATURES 25 3 Index PART I.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Tower Financial Corporation Consolidated Condensed Balance Sheets At March 31, 2007 and December 31, 2006 (unaudited) March 31, 2007 December 31, 2006 ASSETS Cash and due from banks $ 12,314,115 $ 14,393,790 Short-term investments and interest-earning deposits 6,039,916 8,863,112 Federal funds sold 5,581,358 5,608,064 Total cash and cash equivalents 23,935,389 28,864,966 Securities available for sale, at fair value 67,896,768 69,491,806 FHLB and FRB stock 3,078,400 3,078,400 Loans 568,480,656 550,450,313 Allowance for loan losses (7,662,831 ) (6,870,442 ) Net loans 560,817,825 543,579,871 Premises and equipment, net 6,339,101 5,870,699 Accrued interest receivable 3,610,898 3,620,368 Bank owned life insurance 10,948,708 10,851,519 Other assets 6,404,918 5,797,183 Total assets $ 683,032,007 $ 671,154,812 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ 71,218,960 $ 77,772,481 Interest-bearing 518,582,786 508,997,823 Total deposits 589,801,746 586,770,304 Federal Home Loan Bank (FHLB) advances 20,200,000 11,200,000 Junior subordinated debt 17,527,000 17,527,000 Accrued interest payable 1,741,542 1,716,994 Other liabilities 2,375,541 2,982,675 Total liabilities 631,645,829 620,196,973 STOCKHOLDERS' EQUITY Preferred stock, no par value, 4,000,000 shares authorized; no shares issued and outstanding Common stock and paid-in-capital, no par value, 6,000,000 shares authorized; 4,072,332 shares issued and outstanding at March 31, 2007 and 4,043,882 at December 31, 2006 38,939,159 38,536,406 Retained earnings 12,521,268 12,523,750 Accumulated other comprehensive income(loss), net of tax of $(34,183) at March 31, 2007 and $(53,785) at December 31, 2006 (74,249 ) (102,317 ) Total stockholders' equity 51,386,178 50,957,839 Total liabilities and stockholders' equity $ 683,032,007 $ 671,154,812 The following notes are an integral part of the financial statements. 4 Index Tower Financial Corporation Consolidated Condensed Statements of Operations For the three months ended March 31, 2007 and 2006 (unaudited) Three Months ended March 31 2007 2006 Interest income: Loans, including fees $ 10,317,566 $ 8,145,444 Securities - taxable 653,945 490,564 Securities - tax exempt 200,775 147,392 Other interest income 219,080 145,002 Total interest income 11,391,366 8,928,402 Interest expense: Deposits 5,675,885 3,593,755 FHLB advances 191,744 352,179 Junior subordinated debt 281,649 209,230 Total interest expense 6,149,278 4,155,164 Net interest income 5,242,088 4,773,238 Provision for loan losses 1,425,000 575,000 Net interest income after provision for loan losses 3,817,088 4,198,238 Noninterest income: Trust and brokerage fees 845,893 790,956 Service charges 265,853 178,681 Loan broker fees 29,195 30,620 Other fees 357,129 391,045 Total noninterest income 1,498,070 1,391,302 Noninterest expense: Salaries and benefits 2,995,501 2,502,982 Occupancy and equipment 688,194 480,177 Marketing 79,043 172,346 Data processing 227,949 145,968 Loan and professional costs 358,813 220,786 Office supplies and postage 123,385 106,639 Courier services 100,810 92,706 Business development 157,753 104,944 Other expense 430,847 273,338 Total noninterest expense 5,162,295 4,099,886 Income before income taxes 152,863 1,489,654 Income taxes expense (benefit) (23,750 ) 496,700 Net income $ 176,613 $ 992,954 Basic earnings per common share $ 0.04 $ 0.25 Diluted earnings per common share $ 0.04 $ 0.24 Average common shares outstanding 4,068,657 4,008,000 Average common shares and dilutive potential common shares outstanding 4,163,169 4,105,496 Dividends declared per share $ 0.044 0.04 The following notes are an integral part of the financial statements 5 Index Tower Financial Corporation Consolidated Condensed Statements of Changes in Stockholders’ Equity For the three months ended March 31, 2007 and 2006 (unaudited) Common Stock and Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Balance, January 1, 2006 $ 38,006,929 $ 9,478,812 $ (217,687 ) $ 47,268,054 Net income for 2006 992,954 992,954 Change in net unrealized appreciation (depreciation) on securities available for sale, net of tax of $102,611 (182,419 ) (182,419 ) Total Comprehensive Income 810,535 Cash dividends paid ($0.04 per share) (160,317 ) (160,317 ) Issuance of 156 shares of common stock for stock options exercised including tax benefit 2,013 2,013 Stock based compensation expense 30,501 30,501 Balance, March 31, 2006 $ 38,039,443 $ 10,311,449 $ (400,106 ) $ 47,950,786 Balance, January 1, 2007 $ 38,536,406 $ 12,523,750 $ (102,317 ) $ 50,957,839 Net income for 2007 176,613 176,613 Change in net unrealized appreciation (depreciation) on securities available, for sale, net of tax of $17,397 30,273 30,273 Change in net unrealized gain (loss) on cash flow hedge, net of tax of $(1,136) (2,205 ) (2,205 ) Total Comprehensive Income 204,681 Cash dividends paid ($0.044 per share) (179,095 ) (179,095 ) Issuance of 28,000 shares of common stock for stock options exercised, including tax benefit 380,823 380,823 Stock based compensation expense 21,930 21,930 Balance, March 31, 2007 $ 38,939,159 $ 12,521,268 $ (74,249 ) $ 51,386,178 The following notes are an integral part of the financial statements 6 Index Tower Financial Corporation Consolidated Condensed Statements of Cash Flows For the three months ended March 31, 2007 and 2006 (unaudited) Three Months ended March 31, 2007 (unaudited) Three Months ended March 31, 2006 Cash flows from operating activities: Net income $ 176,613 $ 992,954 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 236,327 192,665 Provision for loan losses 1,425,000 575,000 Stock option compensation expense 21,930 30,501 Earnings on life insurance (97,189 ) (95,298 ) Change in accrued interest receivable 9,470 56,841 Change in other assets (627,337 ) (835,548 ) Change in accrued interest payable 24,548 162,953 Change in other liabilities (607,134 ) (261,167 ) Net cash from operating activities 562,228 818,901 Cash flows from investing activities: Net change in loans (21,397,312 ) (18,314,352 ) Purchase of loans (3,103,568 ) (9,207,992 ) Purchase of securities available for sale - (4,456,890 ) Proceeds from maturities of securities available for sale 1,658,020 974,254 Proceeds from sale of participation loans 5,837,926 3,757,269 Purchase of premises and equipment (720,041 ) (867,331 ) Net cash from investing activities (17,724,975 ) (28,115,042 ) Cash flows from financing activities: Net change in deposits 3,031,442 11,227,235 Cash dividends paid (179,095 ) (160,317 ) Proceeds from issuance of common stock from exercise of stock options 321,314 2,013 Tax benefit from issuance of common stock 59,509 Proceeds from FHLB advances 23,200,000 23,000,000 Repayment of FHLB advances (14,200,000 ) (20,000,000 ) Net cash from financing activities 12,233,170 14,068,931 Net change in cash and cash equivalents (4,929,577 ) (13,227,210 ) Cash and cash equivalents, beginning of period 28,864,966 37,908,337 Cash and cash equivalents, end of period $ 23,935,389 $ 24,681,127 Supplemental disclosures of cash flow information Cash paid during the year for: Interest $ 6,124,730 $ 3,992,211 Income taxes - The following notes are an integral part of the financial statements. 7 Index Tower Financial Corporation Notes to Consolidated Condensed Financial Statements Note 1 Organization Tower Financial Corporation, collectively with its subsidiaries, the “Company,” was incorporated as an Indiana corporation on July 8, 1998. We are a financial services holding company with one bank subsidiary, Tower Bank & Trust (or the “Bank”), a trust company subsidiary, Tower Trust Company (or the “Trust Company”), and two unconsolidated subsidiary guarantor trusts, Tower Capital Trust 2, and Tower Capital Trust 3. The Bank is an Indiana chartered bank with depository accounts insured by the Federal Deposit Insurance Corporation (“FDIC”) and is a member of the Federal Reserve System. The Trust Company is an Indiana Corporation formed on January 1, 2006.Tower Capital Trust 2, and Tower Capital Trust 3 are unconsolidated, wholly owned Delaware statutory business trusts formed in December 2005 and December 2006, respectively, for the exclusive purpose of raising Federal Reserve approved capital through the issuance and sale of securities known as trust preferred securities.The Bank has a direct wholly owned Nevada investment subsidiary, Tower Capital Investments, Inc., that was formed on July 1, 2006 for the purpose of holding long term investments and an indirectwholly-owned subsidiary, Tower Funding Corporation. Tower Funding Corporation is a Maryland real estate investment trust, or “REIT”, formed as well on July 1, 2006.The REIT purchases mortgage-backed real estate loans from the Bank. We have four distinct operating segments, which are further detailed in Note 6 of the Financial Statements.The segments are Banking, Indianapolis operations, Wealth Management, and Corporate and Intercompany.The segments are evaluated separately on their individual performance, as well, as on their contribution to the Tower Financial Corporation as a whole. The Bank opened on February 19, 1999 and provides a range of commercial and consumer banking services from six locations in its market area comprised of the metropolitan area of Fort Wayne and Allen County, Indiana. Those services reflect the Bank’s strategy of focusing on small- to medium-sized businesses and individual customers. The Bank’s lending strategy is focused on commercial and commercial mortgage loans and, to a lesser extent, on consumer and residential mortgage loans. The Bank offers a broad array of deposit products, including checking, savings, and money market accounts, certificates of deposit and direct deposit services. Prior to January 1, 2006, the trust investment and management services were offered by the Bank and are now offered by Tower Trust Company. The Bank’s and the Trust company’s main offices are located at 116 East Berry Street in downtown Fort Wayne, Indiana, which also serves as the Company’s corporate headquarters. The Bank also has six branch locations within its market area, a branch location in Angola, Indiana, a loan production office in Warsaw, Indiana, and a loan production office in Indianapolis, Indiana. During the fourth quarter of 2006, we filed an application with the Indiana Department of Financial Institutions and the Federal Deposit Insurance Corporation to form Tower Bank of Central Indiana (or “TBCI”), to be located in Indianapolis, Indiana.Once formed and capitalized, we plan to invest between $6.75 and $7.65 million and will own 51% of the common stock of TBCI.In the first quarter of 2007 the Indiana Department of Financial Institutions approved our application for the formation of TBCI and we are awaiting final approval from the Federal Deposit Insurance Corporation.Upon formation of TBCI, the Indianapolis loan production office will be converted into the corporate office for TBCI and the employees, loans, and deposits will be transferred from the Bank to TBCI.We expect to be reimbursed for a portion of start-up costs incurred to date at that time.Total costs through the first quarter of 2007 were approximately $528,000. Note 2 Summary of Significant Accounting Policies Nature of Operations, Industry Segments, and Concentrations of Credit Risk: Tower Financial Corporation was incorporated on July 8, 1998. Our wholly-owned banking subsidiary, Tower Bank & Trust Company (the "Bank"), commenced operations on February 19, 1999. The Bank has a wholly-owned investment subsidiary, Tower Capital Investments, that began operations on July 1, 2006.Tower Capital Investments owns a real estate investment trust (REIT), Tower Funding Corporation, that also began operations on July 1, 2006.Tower Capital Investments and the REIT were formed to provide additional flexibility for capital generation and tax effectiveness.The Bank contributed mortgage-backed real estate loans to the REIT upon formation.On January 1, 2006, we formed Tower Trust Company (the “Trust”).The Trust is a wholly-owned subsidiary of the Company and provides wealth management services. Prior to the formation of the Trust company these services were provided by the Bank.Upon formation of the Trust company, certain assets of the Bank were transferred to the Trust company and the Bank’s wealth management customers became customers of the Trust company.Our wholly-owned, statutory trust subsidiaries, Tower Capital Trust 2 (“TCT2”) and Tower Capital Trust 3 (“TCT3”) were formed on December 5, 2005 and December 29, 2006, respectively, for the single purpose of raising Federal Reserve approved capital through the issuance of securities known as trust preferred securities.During 2006, we filed an application with the Indiana Department of Financial Institutions and the Federal Deposit Insurance Corporation to form Tower Bank of Central Indiana (“TBCI”) in Indianapolis. The application has been accepted and has been approved by the Indiana Department of Financial Institutions.We anticipate approval by the Federal Deposit Insurance Corporation during the second quarter of 2007, with an opening in the summer of 2007.Upon formation, we will own 51% of the common stock of TBCI.During 2006 the Indianapolis office operated as a loan production office of the Bank. 8 Index While our management monitors the revenue streams of all of our various products and services and financial performance is evaluated on a company-wide basis, our operations are considered by management to be aggregated into four reportable segments (see Note 6). We accept deposits and grant commercial, real estate, and installment loans to customers primarily in northeastern Indiana. Substantially all loans are secured by specific items of collateral including business assets, consumer assets, and real estate. Commercial loans are expected to be repaid from cash flow from operations of businesses. Real estate loans are secured by both residential and commercial real estate. At March 31, 2007, commercial and commercial real estate loans totaled approximately 74.8% of total loans, residential real estate loans totaled approximately 16.0% and home equity and consumer loans totaled approximately 9.2%. Categories by industry of commercial loans at March 31, 2007 exceeding 30% of quarter-end stockholders’ equity are as follows: real estate (including owner-occupied and investment) - $106.9 million, or 18.8% of total loans; wholesale and retail trade - $47.1 million, or 8.3% of total loans; building, development and general contracting - $81.2 million, or 14.3% of total loans; health care and social assistance - $35.2 million, or 6.2% of total loans; manufacturing - $24.7 million, or 4.3% of total loans; accommodation and food services - $22.9 million or 4.0% of total loans; rental and leasing - $16.4 million or 2.9% of total loans; and finance and insurance - $19.6 million or 3.4% of total loans. Other financial instruments that potentially represent concentrations of credit risk include deposit accounts in other financial institutions and federal funds sold. Principles of Consolidation: The accompanying consolidated financial statements include the accounts of Tower Financial Corporation, Tower Bank, and Tower Trust. Use of Estimates: To prepare financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions based on available information. These estimates and assumptions affect the amounts reported in the financial statements and the disclosures provided; future results could differ. The allowance for loan losses, impaired loan disclosures, and the fair values of securities and other financial instruments are particularly subject to change. Cash Flow Reporting: Cash and cash equivalents include cash on hand, demand deposits with other financial institutions, short-term investments and federal funds sold. Cash flows are reported net for customer loan and deposit transactions, interest-earning deposits and short-term borrowings with maturities of 90 days or less. Securities: Securities available for sale consist of those securities which might be sold prior to maturity due to changes in interest rates, prepayment risks, yield, availability of alternative investments, liquidity needs and other factors. Securities classified as available for sale are reported at their fair value and the related unrealized holding gain or loss is reported as other comprehensive income (loss) and stockholders’ equity, net of tax, until realized. Other securities, such as Federal Reserve Bank stock and Federal Home Loan Bank stock, are carried at cost. Premiums and discounts on securities are recognized as interest income using the interest method over the estimated life of the security. Gains and losses on the sale of securities available for sale are determined based upon amortized cost of the specific security sold. Securities are written down to fair value when a decline in fair value is not temporary. Declines in fair value of securities below their cost that are other than temporary are reflected as realized losses. In estimating other-than-temporary losses, management considers: (1) the length of time and extent that fair value has been less than cost, (2) the financial condition and near term prospects of the issuer, and (3) the Company’s ability and intent to hold the security for a period sufficient to allow for any anticipated recovery in fair value. Loans: Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoff are reported at the principal balance outstanding, net of unearned interest, deferred loan fees and costs and an allowance for loan losses. Loans held for sale are reported at the lower of cost or market, on an aggregate basis. Interest income is reported on the interest method and includes amortization of net deferred loan fees and costs over the loan term. Interest income is not reported when full loan repayment is in doubt, typically when the loan is impaired or payments are past due over 90 days (180 days for residential mortgages). In all cases, loans are placed on nonaccrual or charged-off at an earlier date if collection of principal or interest is considered doubtful. 9 Index All interest accrued but not received for loans placed on nonaccrual are reversed against income. Interest received on such loans is accounted for on the cash-basis or cost recovery method, until qualifying for return to accrual. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Allowance for Loan Losses: Our allowance for loan losses represents management’s estimate of probable incurred losses in the loan portfolio at the balance sheet date. Additions to the allowance may result from recording provision for loan losses and recoveries, while charge-offs are deducted from the allowance. Allocation of the allowance is made for analytical purposes only, and the entire allowance is available to absorb probable and estimated credit losses inherent in the loan portfolio. We have an established process for determining the adequacy of the allowance for loan losses that relies on various procedures and pieces of information to arrive at a range of probable outcomes. First, management allocates specific portions of the allowance for loan losses to identified problem loans. Problem loans are identified through a loan risk rating system and monitored through watchlist reporting. Specific reserves are determined for each identified credit based on delinquency rates, collateral and other risk factors identified for that credit. Second, management’s evaluation of the allowance for different loan groups is based on consideration of actual loss experience, the present and prospective financial condition of borrowers, industry concentrations within the loan portfolio and general economic conditions, and absent the ability of some of those factors, as well as peer industry data of comparable banks. The determination of the level of allowance and, correspondingly, the provision for loan losses, rests upon estimates and assumptions, including past loan loss experience, the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, economic conditions and other factors. Loan losses are charged against the allowance when management believes the uncollectibility of a loan is confirmed. A loan is impaired when full payment under the loan terms is not expected. Large groups of smaller balance homogeneous loans, such as consumer and residential real estate loans, are collectively evaluated for impairment, and accordingly, they are not identified for impairment disclosures. Commercial loans and mortgage loans secured by other properties are evaluated individually for impairment. When analysis of a borrower's operating results and financial condition indicates that underlying cash flows of the borrower's business are not adequate to meet its debt service requirements, the loan is evaluated for impairment. If a loan is impaired, a portion of the allowance is allocated so that the loan is reported, net, at the present value of estimated future cash flows using the loan's existing interest rate or at the fair value of collateral if repayment is expected solely from the collateral. Foreclosed Assets: Assets acquired through or instead of loan foreclosure are initially recorded at fair value when acquired, establishing a new cost basis. If fair value declines, a valuation allowance is recorded through expense. Costs after acquisition are expensed. Premises and Equipment: Land is carried at cost.Premises and equipment are stated at cost less accumulated depreciation. Depreciation is computed using both the straight-line method and accelerated methods over the estimated useful lives of the buildings, 39 years; site improvements, 15 years; leasehold improvements, 10 years; furniture and equipment, 5 to 8 years; and software and computer equipment, 3 years. Maintenance, repairs, and minor alterations are charged to current operations as expenditures occur and major improvements are capitalized. These assets are reviewed for impairment when events indicate the carrying amount may not be recoverable. Bank Owned Life Insurance: The Bank has purchased life insurance policies on certain officers. Bank owned life insurance is recorded at its cash surrender value, or the amount that can be realized. Bank owned life insurance totaled $10.9 million at March 31, 2007 and December 31, 2006. Benefit Plans: Bonus and 401(k) plan expense is the amount contributed determined by formula. Deferred compensation plan expense and supplemental employee retirement plan expense is allocated over years of service and any related vesting periods. Stock Based Compensation:Effective January 1, 2006, the Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 123(R),
